         Case 1:12-cv-00920-EDK Document 167 Filed 02/15/19 Page 1 of 6



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 STEPHANIE MERCIER,                                )
 AUDRICIA BROOKS,                                  )
 DEBORAH PLAGEMAN,                                 )
 JENNIFER ALLRED,                                  )
 MICHELE GAVIN,                                    )
 STEPHEN DOYLE on behalf of                        )
 themselves and all others similarly               )
 situated,                                         )       Case No. 12-920 C
                                                   )
                                Plaintiffs,        )       Judge Elaine D. Kaplan
                                                   )
         v.                                        )
                                                   )
 THE UNITED STATES OF AMERICA,                     )
                                                   )
                                Defendant.         )


                                   JOINT STATUS REPORT

       Pursuant to the Court’s February 8, 2019 Order, ECF No. 164, granting Plaintiffs’ Motion

for Extension of Time, ECF No. 163, the parties have conferred, and respectfully submit the

following Joint Status Report and proposed schedule for further proceedings in this case.

                                   PLAINTIFFS’ PROPOSAL

       Plaintiffs do not seek bifurcation of liability and damages in this action. Liability and

damages are intertwined, and bifurcation of liability and damages discovery will unnecessarily

delay the efficient resolution for this case, which has been pending since December 2012. Plaintiffs

disagree with Defendant’s characterization of how litigation should proceed. Specifically,

Plaintiffs view the Government’s position as disregarding class certification. Additionally,

Plaintiffs oppose the Government’s proposed schedule. Their proposal limits discovery to a single

issue, does not provide for dispositive motions or a trial date, and will likely extend litigation,

already in its seventh year, into the indefinite future. Accordingly, Plaintiffs propose the following
         Case 1:12-cv-00920-EDK Document 167 Filed 02/15/19 Page 2 of 6



plan for discovery, and request a telephone status conference with the Court to resolve the parties’

disagreement.

                DATE                                          EVENT

         90 days prior to       Primary expert designation and report
         completion of
         discovery

         60 days prior to       Rebuttal expert designation and report
         completion of
         discovery

         January 31, 2020 or Completion of discovery (liability and damages); dispositive
         90 days prior to trial motions due

         May 2020               Requested Trial Date




                                  DEFENDANT’S PROPOSAL

       Defendant, the United States, proposes that the Court bifurcate the issues of liability and

damages. Pursuant to Rule 42(c) of the Rules of the United States Court of Federal Claims (RCFC),

“the [C]ourt may at any time order that issues of liability and issues of damages be addressed in

separate proceedings.” RCFC 24(c)(1). There are approximately 4,000 plaintiffs in this class

action. Bifurcation will permit the parties to efficiently resolve the issue of liability before

engaging in the cumbersome task of determining the quantum of damages for each of the thousands

of class members.

       This case is now well-suited for bifurcated proceedings. As the Court recognized in its

order granting plaintiffs’ motion for class certification,

                The gravamen of Plaintiffs’ legal theory, as supported by the evidence
                submitted in connection with their motion, is that under [Department
                of Veterans Affairs (VA)] policy, APRNs and PAs were required to
                promptly review and respond to view alerts. See Pls.’ Mot. App. at
                A48 (excerpt from VA Handbook stating that “[e]lectronic health


                                                  2
         Case 1:12-cv-00920-EDK Document 167 Filed 02/15/19 Page 3 of 6



               record users must respond promptly (as defined by facility policy) to
               ‘View Alerts[]’”). Further, they allege that professional standards
               require prompt review of view alerts, and that such prompt review is
               also required to protect patient health and safety and to avoid the risk
               of malpractice claims. See id. at A47–48; see also id. at A154 (excerpt
               from VA directive stating that “the timely communication of test
               results . . . is essential to ensuring safe and effective healthcare”); Singh
               Dep. at 127:12–129:25, ECF No. 125-4 (VA 30(b)(6) witness testifying
               that failure to promptly review and respond to view alerts could
               compromise patient care). In addition, according to Plaintiffs, APRNs
               and PAs may be subject to discipline or counseling for failing to
               promptly manage their view alerts. See Pls.’ Mot. App. at A39–40
               (setting mandatory policies regarding the timing of record completion);
               Mercier Dep. at 52:3–62:25, ECF No. 125–6; Brooks Dep. at 50:1–
               52:10, ECF No. 125–7. Further, under VA policy, Plaintiffs could (and
               did) request and receive remote access to the VA’s network for the
               purpose of performing view alert management during their off-duty
               hours. See Pls.’ Reply App. at A35–36.

Because plaintiffs’ theory of inducement relies upon VA policies and professional standards, the

Court will be able to resolve the issue of liability based upon whether any and, if so, which, policies

and standards induced plaintiffs to work overtime. The Court would be able to make this

determination without being encumbered with determining the individualized treatment of each

class member, which would be required to determine the quantum of damages. If the Court

bifurcates the proceedings, resolution on the issue of liability in favor of the United States would

obviate the need for the Court and the parties to expend considerable time and resources pursuing

the question of damages. Alternatively, if the Court resolves the issue of liability in plaintiffs’

favor, that decision would inform and facilitate the parties’ resolution of damages, which the

parties may be able to accomplish with limited involvement of the Court.

       That is, the scope of damages may be dependent upon the Court’s resolution of the various

issues to be decided in the liability phase. For example, one issue to be decided is the precise time

period during which the alleged policies and standards may have given rise to plaintiffs’

inducement, if at all. If the case is bifurcated, any liability-related issue clarifying the scope of



                                                    3
         Case 1:12-cv-00920-EDK Document 167 Filed 02/15/19 Page 4 of 6



damages would be resolved before proceeding to the damages phase. This will allow for more

targeted discovery on damages (e.g. limiting discovery to eligible class members during the

eligible time period(s)). It will also enable any damages-related discovery and expert opinion to

focus on the proper variables for determining the proper quantum of damages. If this case is not

bifurcated, the parties will litigate various, and potentially incongruous, assumptions regarding the

proper methods and inputs for the damages calculation. Attempting to determine damages

simultaneously with determining liability would be, at best, remarkably confusing and wastefully

inefficient.

        For the foregoing reasons, the United States respectfully requests that the Court bifurcate

the issues of liability and damages and respectfully proposes the following schedule for

proceedings in the liability phase:

                DATE                                           EVENT


         March 4, 2019          Discovery on liability commences.


         June 3, 2019           Plaintiffs’ expert report(s), if any, due.


         August 5, 2019         Defendant’s expert report(s), if any, due.


         September 9, 2019      Discovery closes.


         September 30, 2019 Parties file a joint status report proposing a schedule for further
                            proceedings.




                                                  4
       Case 1:12-cv-00920-EDK Document 167 Filed 02/15/19 Page 5 of 6



                                    Respectfully submitted,

/s/ David M. Cook                         JOSEPH H. HUNT
David M. Cook                             Assistant Attorney General
COOK & LOGOTHETIS, LLC
30 Garfield Place, Suite 540              ROBERT E. KIRSCHMAN, JR.
Cincinnati, Ohio 45202                    Director
Phone: (513) 287-6980
Fax: (513) 721-1178
dcook@econjustice.com                     /s/ Reginald T. Blades, Jr.
Attorney of Record for Plaintiffs         REGINALD T. BLADES, JR.
                                          Assistant Director
Clement Tsao
COOK & LOGOTHETIS, LLC
30 Garfield Place, Suite 540              /s/ Alexis J. Echols
Cincinnati, Ohio 45202                    ALEXIS J. ECHOLS
Phone: (513) 287-6987                     Trial Attorney
Fax: (513) 721-1178                       Commercial Litigation Branch
ctsao@econjustice.com                     Civil Division
Of counsel for Plaintiffs                 Department of Justice
                                          P.O. Box 480
Robert H. Stropp, Jr.                     Ben Franklin Station
MOONEY, GREEN, SAINDON, MURPHY            Washington, D.C. 20044
& WELCH, P.C.                             Telephone: (202) 616-0463
1920 L Street, N.W., Suite                Fax: (202) 307-2503
400Washington, D.C. 20036
Phone: (202) 783-0010                     JESSICA R. TOPLIN
Fax: (202) 783-6088                       Trial Attorney
rstropp@hotmail.com                       Commercial Litigation Branch
Of counsel for Plaintiffs                 Civil Division
                                          Department of Justice
William Michael Hamilton
PROVOST UMPHREY LAW FIRM LLP              Attorneys for Defendant
4205 Hillsboro Pike, Suite 303
Nashville, Tennessee 37215
Phone: (615) 297-1932
Fax: (615) 297-1986
mhamilton@provostumphrey.com
Of counsel for Plaintiffs

Guy Fisher
PROVOST UMPHREY LAW FIRM LLP
490 Park Street
Beaumont, Texas 77701
Phone: (409) 203-5030
Fax: (409) 838-8888
gfisher@provostumphrey.com



                                              5
       Case 1:12-cv-00920-EDK Document 167 Filed 02/15/19 Page 6 of 6




E. Douglas Richards
E. DOUGLAS RICHARDS, PSC
619 Cooper Drive
Lexington, KY 40502
Phone: (859) 269-1974
Fax: (866) 249-5128
edrichards714@yahoo.com
Of counsel for Plaintiffs

February 15, 2019




                                     6
